DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

On Pg. 9 of Applicant’s Remarks, with regard to claim(s) 15-20 rejected under 35 U.S.C. 101, Applicant argues the newly amended claims overcome the 35 U.S.C. 101 rejection.
Applicant’s Remarks have been considered and are persuasive. Examiner respectively withdraws the 35 U.S.C. 101 rejection.

On Pg. 9 of Applicant’s Remarks, with regard to claims 24 and 25 rejected under 35 U.S.C. 112, Applicant argues that there is support for structure for claims 24 and 25.
Applicant’s Remarks have been considered and are persuasive. Examiner respectively withdraws the 35 U.S.C. 112 rejection.

On Pg. 9 to Pg. 11 of Applicant’s Remarks, with regard to claims 1-4, 11-13, 15-16, and 20-24, Applicant argues the newly amended claims.
Applicant’s arguments have been considered, but are moot based on the new ground of rejection necessitated by Applicant’s amendments.

On Pg. 13 of Applicant’s Remarks, with regard to claims 27-28, Applicant argues that the cited references fail to teach or suggest changing a transport protocol based on an indication that a network utilization between the first kernel and the second kernel falls below a specified threshold.

 
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claims 24 and 25 have limitations that contain the word “means” and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: means for determining, means for changing, means for learning, means for generating, in claim(s) 24-25.
The specification does not appear to provide structural support for the claimed “means”.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 11-13, 15-16, and 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Raghunath et al. (US 2019/0052597), hereafter referred to as “Raghunath” in view of Vijayrao (US 10,838,902), hereafter referred to as “Vijayrao” and in further view of Matsuda et al. (US 2009/0135252), hereafter referred to as “Matsuda”.

Regarding claim 1, Raghunath discloses: 
An apparatus comprising:
one or more...devices (e.g. protocol selector; Fig. 1); and
circuitry to: 
monitor telemetry data associated with one or more network communications (Fig. 1) between a first computer (e.g. user device; Fig. 1) and a second computer (e.g. data center; Fig. 1; [0112], “...Network transaction metrics may be received 402 from an endpoint or data center...;” [0117], “...Each of the network metrics data affect a portion of the system performance, whether that is client performance, access network performance, or server performance...,” As a note, kernel is part of the operating system, which is part of the computer) wherein the one or more network communications (Fig. 1) conform to a first communication protocol (e.g. IPv4; [0028], “Internet endpoints, or end-devices, may choose between two main versions of Internet Protocol, IPv4 and IPv6. An Internet Protocol describes a set of formatting rules that have been adopted by standards bodies to relay information of networks...”);
determine, as a function of the monitored telemetry data that a condition to change the network communications from the first communication protocol to a second communication protocol is triggered ([0097], “The protocol selector 120 may also include a policy engine 110 that applies machine learning techniques to select a version of networking protocol given the metrics ingested and stored in the metrics data store 112...;” [0108], “...Because network conditions are constantly changing, new metrics may be received from agents 114 that causes the protocol selector 120 to choose a different policy...;” [0115], “Machine learning techniques may then be applied 408 to the policy based on received optimized network transaction metrics. Data classification techniques that use training data sets to determine optimal parameters for a particular outcome, such as reduction in latency and/or perceived network performance improvement, may be implemented or applied 408 here to the policy formed 404 above”), and 
change the network communications to conform to the second communication protocol (e.g. IPv6; [0112], “...A policy is formed 404 to select a protocol that optimizes a performance outcome. In one embodiment, a policy to select IPv6 as the networking protocol choice may depend on operating parameters at the endpoint to access a network via WiFi, have a file size of less than 600 KB, and user device information indicating the user device 102 is a mobile device that has support and/or performance optimization for IPv6 networking protocol...”).
	Raghunath doesn’t disclose, but Vijayrao teaches: one or more accelerator devices (Col. 12, ll. 16-31, “As noted above and illustrated in FIG. 7, a multi-node compute platform 700 may be dimensioned to accept modular computing devices on one or more sleds, such as sled 702 in FIG. 7. In this example, sled 702 may include several bays or slots for accepting corresponding trays 703, each of which may include a modular computing device (e.g., a server card) or a modular storage device (e.g., a carrier or device card, such as an SSD card);” Col. 12, ll. 57-67, “In this manner, the disclosed systems and methods may repurpose or reengineer a multi-node compute platform, and more specifically reengineer a modular computing and/or storage device, which previously may have been used exclusively for mass storage via solid-state drives, to supplement the platform with one or more hardware accelerators...”).

Raghunath in view of Vijayrao doesn’t teach, but Matsuda teaches:
wherein based on the first communication protocol comprising a reliable protocol, the second communication protocol comprises a non-reliable protocol and wherein based on the first communication protocol comprising a non-reliable protocol, the second communication protocol comprises a reliable protocol ([0020], “As explained herein, in the case of transport of image data by using network, usually, in the case of still image data, the connection type communication protocol such as TCP is employed because the reliability of data transport is most important. In the case of moving image data, the real-time performance of data transport is most important, and hence the connection-less type communication protocol is selected, such as UDP or RTP. An example of prior art in such moving image transport is proposed as a technology relating to an image transport system for enhancing the transport efficiency by adequately changing over between transport protocol based on UDP and transport protocol based on TCP, depending on the quality status of network...”).
It would have been obvious to one skilled in the art, before the effective date of Applicant’s claimed invention to incorporate changing over between transport protocol based on UDP and transport protocol based on TCP, depending on the quality status of the network as taught by Matsuda into a policy to select a protocol that optimizes a performance outcome and applying machine learning techniques to the policy and a multi-node compute platform configured to accept modular computing devices, such as 

Regarding claim 2, Raghunath-Vijayrao-Matsuda discloses the apparatus of claim 1, however Raghunath teaches:
	wherein to change the network communications to conform to the second communication protocol comprises to:
	establish subsequent network communications between the first computer and the second computer using the second communication protocol (e.g. IPv6; [0091], “...Differences in performance may be experienced by endpoints between the two revisions, or versions, of networking protocols. Whether one version performs better than the other depends on one or more factors, such as endpoint operating system (OS) performance and/or support for IPv6, endpoint application (app) performance and/or support for IPv6, access network configuration, server OS performance and/or support for IPv6, and/or server app performance and/or support for IPv6...;” [0117], “...The optimized choice of IP may be automatically generated by the method 400 using a rules-based engine, expert-entered baselines, automatically generated baselines, and/or impact assessment metrics based on regression analysis using data stored in the metrics data store 112...”).
It would have been obvious to one skilled in the art, before the effective date of Applicant’s claimed invention to incorporate a multi-node compute platform configured to accept modular computing devices, such as one or more hardware accelerators, on one or more sleds as taught by Vijayrao with a policy to select a protocol that optimizes a performance outcome and applying machine learning techniques to the policy as taught by Raghunath because using that metrics data, data analysis is generated to point to specific areas of the system that can be improved and a concrete assessment of the impact of that improvement will have on the overall performance of the system. By efficiently calculating and determining such improvements, the system continuously collects information across the network that allows for more precise efficiency recommendations or network changes, over time. Differences in performance may be experienced by endpoints between the two revisions, or versions, of networking protocols. One aspect of data delivery that may be optimized is choice of networking protocol.

Regarding claim 3, Raghunath-Vijayrao-Matsuda discloses the apparatus of claim 1, however Raghunath teaches: wherein the second communication protocol is determined as a function of a policy (e.g. policy engine; Fig. 1) and the monitored telemetry data (e.g. metrics data store; Fig. 1), wherein the policy defines a plurality of conditions for changing from a given network communication protocol to another network communication protocol (Fig. 1; [0117], “...The optimized choice of IP may be automatically generated by the method 400 using a rules-based engine, expert-entered baselines, automatically generated baselines, and/or impact assessment metrics based on regression analysis using data stored in the metrics data store 112...”).

Regarding claim 4, Raghunath-Vijayrao-Matsuda discloses the apparatus of claim 1, however Raghunath teaches: wherein the second communication protocol corresponds to one of TCP/IP (Transmission Control Protocol/Internet Protocol) or UDP (User Datagram Protocol) ([0065], “End-device based data delivery strategies refer to methods deployed by an application (an application could be natively running on the end-device operating system, or running in some form of a hybrid or embedded environment, e.g., within a browser, etc.) to request, receive or, transmit data over the network. These data delivery strategies include, but are not limited to, any combination of...;” [0068], “Protocols available for data transport, e.g., UDP, TCP...;” [0089], “...One aspect of data delivery that may be optimized is choice of networking protocol”).
	
Regarding claim 11, Raghunath-Vijayrao-Matsuda discloses the apparatus of claim 1, however Raghunath teaches: wherein the telemetry data includes at least one of packet loss rate ([0109]), a total amount of the network connections ([0029]), throughput of the network connections ([0109]), and latency of the network connections ([0109]).

Regarding claim 12, Raghunath-Vijayrao-Matsuda discloses the apparatus of claim 1, however Raghunath teaches: wherein the compute engine is further to: monitor telemetry data associated with one or more network connections between the first computer (e.g. user device; Fig. 1) and a third computer (e.g. data center; Fig. 1; [0112], “...Network transaction metrics may be received 402 from an endpoint or data center...;” [0117], “...Each of the network metrics data affect a portion of the system performance, whether that is client performance, access network performance, or server performance...”), wherein the one or more network connections between the first computer and the third computer are established via the second communication protocol (e.g. IPv6; [0091], “...Differences in performance may be experienced by endpoints between the two revisions, or versions, of networking protocols. Whether one version performs better than the other depends on one or more factors, such as endpoint operating system (OS) performance and/or support for IPv6, endpoint application (app) performance and/or support for IPv6, access network configuration, server OS performance and/or support for IPv6, and/or server app performance and/or support for IPv6...;” [0117], “...The optimized choice of IP may be automatically generated by the method 400 using a rules-based engine, expert-entered baselines, automatically generated baselines, and/or impact assessment metrics based on regression analysis using data stored in the metrics data store 112...”).


Regarding claim 13, Raghunath-Vijayrao-Matsuda discloses the apparatus of claim 1, however Raghunath teaches: change, as a function of the monitored telemetry data, the network communications between the first computer and the third computer to conform to the first communication protocol (e.g. Ipv4; [0091], “...Differences in performance may be experienced by endpoints between the two revisions, or versions, of networking protocols. Whether one version performs better than the other depends on one or more factors, such as endpoint operating system (OS) performance and/or support for IPv6, endpoint application (app) performance and/or support for IPv6, access network configuration, server OS performance and/or support for IPv6, and/or server app performance and/or support for IPv6...;” [0117], “...The optimized choice of IP may be automatically generated by the method 400 using a rules-based engine, expert-entered baselines, automatically generated baselines, and/or impact assessment metrics based on regression analysis using data stored in the metrics data store 112...”).
	

	One or more machine-readable non-transitory storage media (e.g. memory; [0120]) comprising a plurality of instructions ([0120]) stored thereon that, in response to being executed, cause a system ([0120]) to:
monitor telemetry data associated with one or more network communications (Fig. 1) between a first system (e.g. user device; Fig. 1) and a second system (e.g. data center; Fig. 1; [0112], “...Network transaction metrics may be received 402 from an endpoint or data center...;” [0117], “...Each of the network metrics data affect a portion of the system performance, whether that is client performance, access network performance, or server performance...,” As a note, kernel is part of the operating system, which is part of the computer) wherein the one or more network communications conform to a first communication protocol (e.g. IPv4; [0028], “Internet endpoints, or end-devices, may choose between two main versions of Internet Protocol, IPv4 and IPv6. An Internet Protocol describes a set of formatting rules that have been adopted by standards bodies to relay information of networks...”);
determine, as a function of the monitored telemetry data that a condition to change the network communications from the first communication protocol to a second communication protocol is triggered ([0097], “The protocol selector 120 may also include a policy engine 110 that applies machine learning techniques to select a version of networking protocol given the metrics ingested and stored in the metrics data store 112...;” [0108], “...Because network conditions are constantly changing, new metrics may be received from agents 114 that causes the protocol selector 120 to choose a different policy...;” [0115], “Machine learning techniques may then be applied 408 to the policy based on received optimized network transaction metrics. Data classification techniques that use training data sets to determine optimal parameters for a particular outcome, such as reduction in latency and/or perceived network performance improvement, may be implemented or applied 408 here to the policy formed 404 above”), and 
change the network communications to conform to the second communication protocol (e.g. IPv6; [0112], “...A policy is formed 404 to select a protocol that optimizes a performance outcome. In one embodiment, a policy to select IPv6 as the networking protocol choice may depend on operating parameters at the endpoint to access a network via WiFi, have a file size of less than 600 KB, and user 
	Raghunath doesn’t disclose, but Vijayrao teaches: a sled (Col. 12, ll. 16-31, “As noted above and illustrated in FIG. 7, a multi-node compute platform 700 may be dimensioned to accept modular computing devices on one or more sleds, such as sled 702 in FIG. 7. In this example, sled 702 may include several bays or slots for accepting corresponding trays 703, each of which may include a modular computing device (e.g., a server card) or a modular storage device (e.g., a carrier or device card, such as an SSD card)”).
	It would have been obvious to one skilled in the art, before the effective date of Applicant’s claimed invention to incorporate a multi-node compute platform configured to accept modular computing devices, such as one or more hardware accelerators, on one or more sleds as taught by Vijayrao with a policy to select a protocol that optimizes a performance outcome and applying machine learning techniques to the policy as taught by Raghunath because using that metrics data, data analysis is generated to point to specific areas of the system that can be improved and a concrete assessment of the impact of that improvement will have on the overall performance of the system. By efficiently calculating and determining such improvements, the system continuously collects information across the network that allows for more precise efficiency recommendations or network changes, over time. Differences in performance may be experienced by endpoints between the two revisions, or versions, of networking protocols. One aspect of data delivery that may be optimized is choice of networking protocol.
Raghunath in view of Vijayrao doesn’t teach, but Matsuda teaches:
wherein based on the first communication protocol comprising a reliable protocol, the second communication protocol comprises a non-reliable protocol and wherein based on the first communication protocol comprising a non-reliable protocol, the second communication protocol comprises a reliable protocol ([0020], “As explained herein, in the case of transport of image data by using network, usually, in the case of still image data, the connection type communication protocol such as TCP is employed because the reliability of data transport is most important. In the case of moving image data, the real-time performance of data transport is most important, and hence the connection-less type communication protocol is selected, such as UDP or RTP. An example of prior art in such moving 
It would have been obvious to one skilled in the art, before the effective date of Applicant’s claimed invention to incorporate changing over between transport protocol based on UDP and transport protocol based on TCP, depending on the quality status of the network as taught by Matsuda into a policy to select a protocol that optimizes a performance outcome and applying machine learning techniques to the policy and a multi-node compute platform configured to accept modular computing devices, such as one or more hardware accelerators, on one or more sleds as taught by Raghunath and Vijayrao because either reliability or performance of the data transport is prioritized.

With regard to claim 16, the instant claim presents additional limitations similar to those of claim 3 and are rejected for similar reasons as claim 3.

With regard to claim 20, the instant claim presents additional limitation similar to those of claim 12 or 13, and are rejected for similar reasons as claim 12 or 13.

Regarding claim 21, Raghunath discloses:
A method comprising:
monitoring telemetry data associated with one or more network communications (Fig. 1) between a first system (e.g. user device; Fig. 1) and a second system (e.g. data center; Fig. 1; [0112], “...Network transaction metrics may be received 402 from an endpoint or data center...;” [0117], “...Each of the network metrics data affect a portion of the system performance, whether that is client performance, access network performance, or server performance...,” As a note, kernel is part of the operating system, which is part of the computer) wherein the one or more network communications conform to a first communication protocol (e.g. IPv4; [0091], “...Differences in performance may be experienced by endpoints between the two revisions, or versions, of networking protocols. Whether one version performs 
determining, as a function of the monitored telemetry data that a condition to change the network communications from the first communication protocol to a second communication protocol is triggered ([0097], “The protocol selector 120 may also include a policy engine 110 that applies machine learning techniques to select a version of networking protocol given the metrics ingested and stored in the metrics data store 112...;” [0108], “...Because network conditions are constantly changing, new metrics may be received from agents 114 that causes the protocol selector 120 to choose a different policy...;” [0115], “Machine learning techniques may then be applied 408 to the policy based on received optimized network transaction metrics. Data classification techniques that use training data sets to determine optimal parameters for a particular outcome, such as reduction in latency and/or perceived network performance improvement, may be implemented or applied 408 here to the policy formed 404 above”), and 
changing the network communications to conform to the second communication protocol (e.g. IPv6; [0112], “...A policy is formed 404 to select a protocol that optimizes a performance outcome. In one embodiment, a policy to select IPv6 as the networking protocol choice may depend on operating parameters at the endpoint to access a network via WiFi, have a file size of less than 600 KB, and user device information indicating the user device 102 is a mobile device that has support and/or performance optimization for IPv6 networking protocol...”).
	Raghunath doesn’t disclose, but Vijayrao teaches: a sled (Col. 12, ll. 16-31, “As noted above and illustrated in FIG. 7, a multi-node compute platform 700 may be dimensioned to accept modular computing devices on one or more sleds, such as sled 702 in FIG. 7. In this example, sled 702 may 
	It would have been obvious to one skilled in the art, before the effective date of Applicant’s claimed invention to incorporate a multi-node compute platform configured to accept modular computing devices, such as one or more hardware accelerators, on one or more sleds as taught by Vijayrao with a policy to select a protocol that optimizes a performance outcome and applying machine learning techniques to the policy as taught by Raghunath because using that metrics data, data analysis is generated to point to specific areas of the system that can be improved and a concrete assessment of the impact of that improvement will have on the overall performance of the system. By efficiently calculating and determining such improvements, the system continuously collects information across the network that allows for more precise efficiency recommendations or network changes, over time. Differences in performance may be experienced by endpoints between the two revisions, or versions, of networking protocols. One aspect of data delivery that may be optimized is choice of networking protocol.
Raghunath in view of Vijayrao doesn’t teach, but Matsuda teaches:
wherein based on the first communication protocol comprising a reliable protocol, the second communication protocol comprises a non-reliable protocol and wherein based on the first communication protocol comprising a non-reliable protocol, the second communication protocol comprises a reliable protocol ([0020], “As explained herein, in the case of transport of image data by using network, usually, in the case of still image data, the connection type communication protocol such as TCP is employed because the reliability of data transport is most important. In the case of moving image data, the real-time performance of data transport is most important, and hence the connection-less type communication protocol is selected, such as UDP or RTP. An example of prior art in such moving image transport is proposed as a technology relating to an image transport system for enhancing the transport efficiency by adequately changing over between transport protocol based on UDP and transport protocol based on TCP, depending on the quality status of network...”).
It would have been obvious to one skilled in the art, before the effective date of Applicant’s claimed invention to incorporate changing over between transport protocol based on UDP and transport 

With regard to claim 22, the instant claim presents additional limitations similar to claim 2, and are rejected for similar reasons as claim 2.

With regard to claim 23, the instant claim presents additional limitations similar to claim 3, and are rejected for similar reasons as claim 3.

Claim(s) 5-9, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Raghunath et al. (US 2019/0052597) in view of Vijayrao (US 10,838,902) and Matsuda et al. (US 2009/0135252), as applied to claim(s) 1-4, 11-13, 15-16, and 20-24, in further view of Morgan et al. (US 2018/0198733), hereafter referred to as “Morgan”.

Regarding claim 5, Raghunath-Vijayrao-Matsuda discloses the apparatus of claim 1. Raghunath-Vijayrao-Matsuda doesn’t teach, but Morgan teaches: wherein the compute engine is further to: learn one or more change patterns from the monitored telemetry data, wherein each change pattern defines the telemetry data observed over time ([0026], “In yet additional implementations, the system can be configured to aggregate the load metric over time to generate historical data. The historical data can be analyzed by the system to make load or traffic predictions...The predictions can be made based on the historical data using artificial intelligence methods, machine-learning methods, statistical methods, heuristic methods, data pattern recognition methods, curve comparison methods, and/or methods for determining acceleration or deceleration in a load demand or another characteristic associated with the use of the multi-client network service”)


Regarding claim 6, Raghunath-Vijayrao-Matsuda discloses the apparatus of claim 1, however Morgan teaches: wherein the compute engine is further to: generate prediction data based on the learned one or more change patterns, wherein the prediction data is indicative of a likelihood that, based on subsequently monitored telemetry data, the network communications are to be shifted from the first communication protocol to the second communication protocol or that the network communications are to be shifted from the second communication protocol to the first communication protocol ([0026], “In yet additional implementations, the system can be configured to aggregate the load metric over time to generate historical data. The historical data can be analyzed by the system to make load or traffic predictions...The predictions can be made based on the historical data using artificial intelligence methods, machine-learning methods, statistical methods, heuristic methods, data pattern recognition methods, curve comparison methods, and/or methods for determining acceleration or deceleration in a load demand or another characteristic associated with the use of the multi-client network service,” As a note, Raghunath teaches: An accelerator dynamically adapts to these conditions and picks the best strategies based on the context ([0028]) Also, Raghunath teaches: End-
	It would have been obvious to one skilled in the art, before the effective date of Applicant’s claimed invention to incorporate a multi-node compute platform configured to accept modular computing devices, such as one or more hardware accelerators, on one or more sleds and a policy to select a protocol that optimizes a performance outcome and applying machine learning techniques to the policy and changing over between transport protocol based on UDP and transport protocol based on TCP, depending on the quality status of the network as taught by Raghunath, Vijayrao, and Matsuda with the inclusion of analyzing historical data to make load or traffic predictions using data pattern recognition methods for determining acceleration or deceleration in a load demand as taught by Morgan because in the same way as applying a technique of telemetry analysis to effect change in a network from a multiple compute unit, this technique of telemetry analysis may be applied to effect change in a network from a system concerned with multiple clients. The prior art’s machine learning methods would be applicable as it solves a similar problem with respect to how collected and analyzed metrics can be used to improve network communications performance.

Regarding claim 7, Raghunath-Vijayrao-Matsuda-Morgan discloses the apparatus of claim 6, however Morgan teaches:
	wherein to determine that the condition to change the network communications is triggered is further determined as a function of the prediction data ([0026], “In yet additional implementations, the system can be configured to aggregate the load metric over time to generate historical data. The historical data can be analyzed by the system to make load or traffic predictions...The predictions can be made based on the historical data using artificial intelligence methods, machine-learning methods, statistical methods, heuristic methods, data pattern recognition methods, curve 
It would have been obvious to one skilled in the art, before the effective date of Applicant’s claimed invention to incorporate a multi-node compute platform configured to accept modular computing devices, such as one or more hardware accelerators, on one or more sleds and a policy to select a protocol that optimizes a performance outcome and applying machine learning techniques to the policy and changing over between transport protocol based on UDP and transport protocol based on TCP, depending on the quality status of the network as taught by Raghunath, Vijayrao, and Matsuda with the inclusion of analyzing historical data to make load or traffic predictions using data pattern recognition methods for determining acceleration or deceleration in a load demand as taught by Morgan because in the same way as applying a technique of telemetry analysis to effect change in a network from a multiple compute unit, this technique of telemetry analysis may be applied to effect change in a network from a system concerned with multiple clients. The prior art’s machine learning methods would be applicable as it solves a similar problem with respect to how collected and analyzed metrics can be used to improve network communications performance.

Regarding claim 8, Raghunath-Vijayrao-Morgan discloses the apparatus of claim 6, however Morgan teaches: wherein to learn one or more change patterns from the monitored telemetry data comprises to: evaluate the telemetry data associated with the kernel-to-kernel network connections over time; and identify the change patterns based on the evaluation ([0026], “In yet additional implementations, the system can be configured to aggregate the load metric over time to 
	It would have been obvious to one skilled in the art, before the effective date of Applicant’s claimed invention to incorporate a multi-node compute platform configured to accept modular computing devices, such as one or more hardware accelerators, on one or more sleds and a policy to select a protocol that optimizes a performance outcome and applying machine learning techniques to the policy as taught by Raghunath and Vijayrao with the inclusion of analyzing historical data to make load or traffic predictions using data pattern recognition methods for determining acceleration or deceleration in a load demand as taught by Morgan because in the same way as applying a technique of telemetry analysis to effect change in a network from a multiple compute unit, this technique of telemetry analysis may be applied to effect change in a network from a system concerned with multiple clients. The prior art’s machine learning methods would be applicable as it solves a similar problem with respect to how collected and analyzed metrics can be used to improve network communications performance.

Regarding claim 9, Raghunath-Vijayrao-Matsuda-Morgan discloses the apparatus of claim 6, however Morgan teaches: wherein the circuitry is further to generate the prediction data via a machine learning technique ([0026], “In yet additional implementations, the system can be configured to aggregate the load metric over time to generate historical data. The historical data can be analyzed by the system to make load or traffic predictions...The predictions can be made based on the historical data using artificial intelligence methods, machine-learning methods, statistical methods, heuristic methods, data pattern recognition methods, curve comparison methods, and/or methods for determining acceleration or deceleration in a load demand or another characteristic associated with the use of the multi-client network service”).
	It would have been obvious to one skilled in the art, before the effective date of Applicant’s claimed invention to incorporate a multi-node compute platform configured to accept modular computing devices, such as one or more hardware accelerators, on one or more sleds and a policy to select a protocol that optimizes a performance outcome and applying machine learning techniques to the policy and changing over between transport protocol based on UDP and transport protocol based on TCP, depending on the quality status of the network as taught by Raghunath, Vijayrao, and Matsuda with the inclusion of analyzing historical data to make load or traffic predictions using data pattern recognition methods for determining acceleration or deceleration in a load demand as taught by Morgan because in the same way as applying a technique of telemetry analysis to effect change in a network from a multiple compute unit, this technique of telemetry analysis may be applied to effect change in a network from a system concerned with multiple clients. The prior art’s machine learning methods would be applicable as it solves a similar problem with respect to how collected and analyzed metrics can be used to improve network communications performance.

With regard to claim 17, the instant claim presents additional limitation similar to those of claim 6, and are rejected for similar reasons as claim 6.

With regard to claim 18, the instant claim presents additional limitation similar to those of claim 8, and are rejected for similar reasons as claim 8.

Claim(s) 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Raghunath et al. (US 2019/0052597) in view of Vijayrao (US 10,838,902), Matsuda et al. (US 2009/0135252), and Morgan et al. (US 2018/0198733), as applied to claim(s) 5-9, 17-18, and 25, in further view of Maughan et al. (US 2017/0330109), hereafter referred to as “Maughan”.

Regarding claim 10, Raghunath-Vijayrao-Matsuda-Morgan discloses the apparatus of claim 6, however Morgan teaches: wherein the circuitry is further to generate the prediction data via a machine learning technique ([0026], “In yet additional implementations, the system can be configured to 
It would have been obvious to one skilled in the art, before the effective date of Applicant’s claimed invention to incorporate a multi-node compute platform configured to accept modular computing devices, such as one or more hardware accelerators, on one or more sleds and a policy to select a protocol that optimizes a performance outcome and applying machine learning techniques to the policy and changing over between transport protocol based on UDP and transport protocol based on TCP, depending on the quality status of the network as taught by Raghunath, Vijayrao, and Matsuda with the inclusion of analyzing historical data to make load or traffic predictions using data pattern recognition methods for determining acceleration or deceleration in a load demand as taught by Morgan because in the same way as applying a technique of telemetry analysis to effect change in a network from a multiple compute unit, this technique of telemetry analysis may be applied to effect change in a network from a system concerned with multiple clients. The prior art’s machine learning methods would be applicable as it solves a similar problem with respect to how collected and analyzed metrics can be used to improve network communications performance.
	Raghunath in view of Vijayrao, Matsuda, and in further view of Morgan also doesn’t teach, but Maughan teaches: rank the prediction data according to each of the plurality of machine learning techniques ([0039], “Predictive analytics is the study of past performance, or patterns, found in historical and transactional data to identify behavior and trends in future events. This may be accomplished using a variety of techniques including statistical modeling, machine learning, data mining, or the like;” [0056], “A model, in various embodiments, may refer to any rule, function, algorithm, set of rules, functions, and/or algorithms, or the like that a prediction module 202 may apply to workload data to produce a predictive result...A predictive result, in various embodiments, may include a classification or categorization, a 
	It would have been obvious to one skilled in the art, before the effective date of Applicant’s claimed invention to incorporate a multi-node compute platform configured to accept modular computing devices, such as one or more hardware accelerators, on one or more sleds and a policy to select a protocol that optimizes a performance outcome and applying machine learning techniques to the policy and changing over between transport protocol based on UDP and transport protocol based on TCP, depending on the quality status of the network and analyzing historical data to make load or traffic predictions using data pattern recognition methods for determining acceleration or deceleration in a load demand as taught by Raghunath, Vijayrao, Matsuda, and Morgan with the inclusion of ranking predictive result of a model as taught by Maughan because out of the possible predictive results, the best outcome may be achieved starting in the order of importance in an attempt to optimize network performance.

With regard to claim 19, the instant claim presents additional limitation similar to those of claim 10, and are rejected for similar reasons as claim 10.

Claim(s) 14, and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Raghunath et al. (US 2019/0052597) in view of Vijayrao (US 10,838,902) and Matsuda et al. (US 2009/0135252), as applied to claim 1, in further view of Dhillon et al. (US 2014/0293777), hereafter referred to as “Dhillon”. 

Regarding claim 14, Raghunath-Vijayrao-Matsuda discloses the apparatus of claim 1. Raghunath in view of Vijayrao and in further view of Matsuda doesn’t teach, but Dhillon teaches: wherein the condition to change the network communications is an indication that a network utilization between the first kernel and the second kernel exceeds a specified threshold (Abstract, “The wireless network 100 is generally configured such that its transmission architecture is dependent on the current network load. For example, in one possible configuration, if the load is at or below a specified threshold, then a first transmission mode is used. Otherwise, a second transmission mode is used...;” 
	It would have been obvious to one skilled in the art, before the effective date of Applicant’s claimed invention to incorporate a multi-node compute platform configured to accept modular computing devices, such as one or more hardware accelerators, on one or more sleds and a policy to select a protocol that optimizes a performance outcome and applying machine learning techniques to the policy and changing over between transport protocol based on UDP and transport protocol based on TCP, depending on the quality status of the network as taught by Raghunath, Vijayrao, and Matsuda with the inclusion of determining the current network load and if the load is at or below a specified threshold, then a first transmission mode is used otherwise a second transmission mode is used as taught by Dhillon because it is being applied in a machine to machine communication network in a similar arrangement as sled and compute units/modules communicate with each other and in a similar way, metrics such as network load affect access network performance, which influence the choice of networking protocol to optimize network performance.

Regarding claim 26, Raghunath-Vijayrao-Matsuda discloses the apparatus of claim 1. Raghunath in view of Vijayarao and in further view of Matsuda also doesn’t teach, but Dhillon teaches:
wherein the condition to change the network communications is an indication that a network utilization between the first kernel and the second kernel falls below a specified threshold ([0028], “The wireless network 100 is generally configured such that its transmission architecture is dependent on the current network load. For example, in one possible configuration, if the load is at or below a specified threshold, then a first transmission mode is used...,” [0062], “As shown in FIG. 4A, Mode A uses a slotted CDMA random access protocol in which each sensor node 102 modulates its data using a spreading code selected randomly from a fixed set of codes...;” As a note, Raghunath teaches: policy is formed to select a protocol that optimizes a performance outcome ([0112]). Also, Raghunath teaches: Each of the network metrics data affect access network performance ([0117]) ...).


Regarding claim 27, Raghunath-Vijayrao-Matsuda discloses the apparatus of claim 1, however Raghunath teaches:
wherein the first communication protocol corresponds to TCP/IP, wherein the second communication protocol corresponds to UDP ([0065], “End-device based data delivery strategies refer to methods deployed by an application (an application could be natively running on the end-device operating system, or running in some form of a hybrid or embedded environment, e.g., within a browser, etc.) to request, receive or, transmit data over the network. These data delivery strategies include, but are not limited to, any combination of...;” [0068], “Protocols available for data transport, e.g., UDP, TCP...;” [0089], “...One aspect of data delivery that may be optimized is choice of networking protocol”).
Raghunath in view of Vijayarao and in further view of Matsuda also doesn’t teach, but Dhillon teaches:
wherein the condition to change the network communications is an indication that a network utilization between the first kernel and the second kernel falls below a specified threshold ([0028], “The wireless network 100 is generally configured such that its transmission architecture is dependent on the current network load. For example, in one possible configuration, if the load is at or 
It would have been obvious to one skilled in the art, before the effective date of Applicant’s claimed invention to incorporate a multi-node compute platform configured to accept modular computing devices, such as one or more hardware accelerators, on one or more sleds and a policy to select a protocol that optimizes a performance outcome and applying machine learning techniques to the policy and changing over between transport protocol based on UDP and transport protocol based on TCP, depending on the quality status of the network as taught by Raghunath, Vijayrao, and Matsuda with the inclusion of determining the current network load and if the load is at or below a specified threshold, then a first transmission mode is used otherwise a second transmission mode is used as taught by Dhillon because it is being applied in a machine to machine communication network in a similar arrangement as sled and compute units/modules communicate with each other and in a similar way, metrics such as network load affect access network performance, which influence the choice of networking protocol to optimize network performance.

Regarding claim 28, Raghunath-Vijayrao-Matsuda discloses the apparatus of claim 1, however Raghunath teaches:
wherein the first communication protocol corresponds to TCP/IP, wherein the second communication protocol corresponds to UDP ([0065], “End-device based data delivery strategies refer to methods deployed by an application (an application could be natively running on the end-device operating system, or running in some form of a hybrid or embedded environment, e.g., within a browser, etc.) to request, receive or, transmit data over the network. These data delivery strategies include, but are not limited to, any combination of...;” [0068], “Protocols available for data transport, e.g., UDP, TCP...;” '[0089], “...One aspect of data delivery that may be optimized is choice of networking protocol”).
wherein the condition to change the network communications is an indication that a network utilization between the first kernel and the second kernel exceeds a specified threshold (Abstract, “The wireless network 100 is generally configured such that its transmission architecture is dependent on the current network load. For example, in one possible configuration, if the load is at or below a specified threshold, then a first transmission mode is used. Otherwise, a second transmission mode is used...;” [0064], “As shown in FIG. 4B, Mode B uses a communication protocol that has different stages for transmission of the ID and the data, respectively...”). As a note, Raghunath teaches: policy is formed to select a protocol that optimizes a performance outcome ([0112]). Also, Raghunath teaches: Each of the network metrics data affect access network performance ([0117]) ...).
It would have been obvious to one skilled in the art, before the effective date of Applicant’s claimed invention to incorporate a multi-node compute platform configured to accept modular computing devices, such as one or more hardware accelerators, on one or more sleds and a policy to select a protocol that optimizes a performance outcome and applying machine learning techniques to the policy and changing over between transport protocol based on UDP and transport protocol based on TCP, depending on the quality status of the network as taught by Raghunath and Vijayrao and Matsuda with the inclusion of determining the current network load and if the load is at or below a specified threshold, then a first transmission mode is used otherwise a second transmission mode is used as taught by Dhillon because it is being applied in a machine to machine communication network in a similar arrangement as sled and compute units/modules communicate with each other and in a similar way, metrics such as network load affect access network performance, which influence the choice of networking protocol to optimize network performance.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Raghunath et al. (US 2019/0052597) in view of Matsuda et al. (US 2009/0135252).

Regarding claim 24, Raghunath discloses:
A system comprising:
circuitry for monitoring telemetry data associated with one or more network communications (Fig. 1) between a first system (e.g. user device; Fig. 1) and a second system (e.g. data center; Fig. 1; [0112], “...Network transaction metrics may be received 402 from an endpoint or data center...;” [0117], “...Each of the network metrics data affect a portion of the system performance, whether that is client performance, access network performance, or server performance...,” As a note, kernel is part of the operating system, which is part of the computer) wherein the one or more network communications conform to a first communication protocol (e.g. IPv4; [0028], “Internet endpoints, or end-devices, may choose between two main versions of Internet Protocol, IPv4 and IPv6. An Internet Protocol describes a set of formatting rules that have been adopted by standards bodies to relay information of networks...”);
means for determining, as a function of the monitored telemetry data that a condition to change the network communications from the first communication protocol to a second communication protocol is triggered ([0097], “The protocol selector 120 may also include a policy engine 110 that applies machine learning techniques to select a version of networking protocol given the metrics ingested and stored in the metrics data store 112...;” [0108], “...Because network conditions are constantly changing, new metrics may be received from agents 114 that causes the protocol selector 120 to choose a different policy...;” [0115], “Machine learning techniques may then be applied 408 to the policy based on received optimized network transaction metrics. Data classification techniques that use training data sets to determine optimal parameters for a particular outcome, such as reduction in latency and/or perceived network performance improvement, may be implemented or applied 408 here to the policy formed 404 above”), and 
means for changing the network communications to conform to the second communication protocol (e.g. IPv6; [0112], “...A policy is formed 404 to select a protocol that optimizes a performance outcome. In one embodiment, a policy to select IPv6 as the networking protocol choice may depend on operating parameters at the endpoint to access a network via WiFi, have a file size of less than 600 KB, and user device information indicating the user device 
Raghunath doesn’t teach, but Matsuda teaches:
wherein based on the first communication protocol comprising a reliable protocol, the second communication protocol comprises a non-reliable protocol and wherein based on the first communication protocol comprising a non-reliable protocol, the second communication protocol comprises a reliable protocol ([0020], “As explained herein, in the case of transport of image data by using network, usually, in the case of still image data, the connection type communication protocol such as TCP is employed because the reliability of data transport is most important. In the case of moving image data, the real-time performance of data transport is most important, and hence the connection-less type communication protocol is selected, such as UDP or RTP. An example of prior art in such moving image transport is proposed as a technology relating to an image transport system for enhancing the transport efficiency by adequately changing over between transport protocol based on UDP and transport protocol based on TCP, depending on the quality status of network...”).
It would have been obvious to one skilled in the art, before the effective date of Applicant’s claimed invention to incorporate changing over between transport protocol based on UDP and transport protocol based on TCP, depending on the quality status of the network as taught by Matsuda into a policy to select a protocol that optimizes a performance outcome and applying machine learning techniques to the policy and a multi-node compute platform configured to accept modular computing devices, such as one or more hardware accelerators, on one or more sleds as taught by Raghunath and Vijayrao because either reliability or performance of the data transport is prioritized.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Raghunath et al. (US 2019/0052597) in view of Matsuda et al. (US 2009/0135252), as applied to claim 24, in further view of Morgan et al. (US 2018/0198733).

Regarding claim 25, Raghunath-Matsuda discloses the system of claim 24, however Morgan teaches: wherein the compute engine is further to: generate prediction data based on the learned one or more change patterns, wherein the prediction data is indicative of a likelihood that, based on subsequently monitored telemetry data, the network communications are to be shifted from the first communication protocol to the second communication protocol or that the network communications are to be shifted from the second communication protocol to the first communication protocol ([0026], “In yet additional implementations, the system can be configured to aggregate the load metric over time to generate historical data. The historical data can be analyzed by the system to make load or traffic predictions...The predictions can be made based on the historical data using artificial intelligence methods, machine-learning methods, statistical methods, heuristic methods, data pattern recognition methods, curve comparison methods, and/or methods for determining acceleration or deceleration in a load demand or another characteristic associated with the use of the multi-client network service,” As a note, Raghunath teaches: An accelerator dynamically adapts to these conditions and picks the best strategies based on the context ([0028]) Also, Raghunath teaches: End-device based data delivery strategies refer to methods deployed by an application (an application could be natively running on the end-device operating system, or running in some form of a hybrid or embedded environment, e.g., within a browser, etc.) to request, receive or, transmit data over the network. These data delivery strategies include, but are not limited to, any combination of Protocols available for data transport, e.g., UDP, TCP ([0065]). Also, Raghunath teaches: One aspect of data delivery that may be optimized is choice of networking protocol ([0089]).
	It would have been obvious to one skilled in the art, before the effective date of Applicant’s claimed invention to incorporate a policy to select a protocol that optimizes a performance outcome and applying machine learning techniques to the policy and changing over between transport protocol based on UDP and transport protocol based on TCP, depending on the quality status of the network as taught by Raghunath and Matsuda with the inclusion of analyzing historical data to make load or traffic predictions using data pattern recognition methods for determining acceleration or deceleration in a load demand as taught by Morgan because in the same way as applying a technique of telemetry analysis to effect change in a network from a multiple compute unit, this technique of telemetry analysis may be applied to effect change in a network from a system concerned with multiple clients. The prior art’s .



Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM T DO whose telephone number is (571)272-7228.  The examiner can normally be reached on Monday - Friday 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/L.T.D/Examiner, Art Unit 2444                                                                                                                                                                                                        
/JOHN A FOLLANSBEE/Supervisory Patent Examiner, Art Unit 2444